               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                 :   CIVIL ACTION NO. 1:19-CV-274
                                          :
                   Plaintiff              :   (Chief Judge Conner)
                                          :
            v.                            :
                                          :
TONY R. HOCKENBERRY,                      :
                                          :
                   Defendant              :

                                     ORDER

      AND NOW, this 30th day of September, 2019, upon consideration of the

motion (Doc. 13) to discontinue and end filed by the United States of America,

wherein the United States indicates that the above-captioned foreclosure action

“has been resolved,” and the court construing the motion as a motion to dismiss

pursuant to Federal Rule of Civil Procedure 41(a)(2), it is hereby ORDERED that

the United States’ motion (Doc. 13) is GRANTED and the above-captioned action

against defendant Tony R. Hockenberry is DISMISSED without prejudice.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
